ORDER
PER CURIAM
Jeremy Henderson (“Defendant”) appeals from judgment upon his conviction after a jury trial on one count of arson in the first degree (in violation of Section 565.040, RSMo 2000) and murder in the second degree (Section 565.021). We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential or precedential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth'the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).